Citation Nr: 0721053	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to an automobile 
with adaptive equipment or to adaptive equipment only.  

The veteran is service connected for ankylosing spondylitis 
and the residuals of a lumbar laminectomy, evaluated as 60 
percent disabling, and for post-traumatic stress disorder, 
evaluated as 30 percent disabling.  He is also in receipt of 
a total rating based on individual unemployability due to 
service connected disabilities.  

Two VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs were 
received from the veteran in May 2005.  These were 
accompanied by a statement from the veteran's representative 
indicating that the veteran wished for the VA to use these 
forms to obtain private treatment records in support of his 
appeal for entitlement to automobile and adaptive equipment.  

The first VA Form 21-4142 indicates that the veteran has been 
receiving treatment from Dr. Farid from 2003 to the present.  
A review of the claims folder indicates that only a February 
2004 treatment report from Dr. Farid is of record, and this 
was submitted by the veteran one month prior to providing VA 
with the VA Form 21-4142.  This record shows that Dr. Farid 
is treating the veteran for his back pain with radiation into 
the right hip.  There is no indication that VA has contacted 
Dr. Farid to obtain the other records noted on the 
authorization form.  

Similarly, the second VA Form 21-4142 indicates that the 
veteran has been receiving treatment from Dr. Brennan from 
1998 to the present.  A review of the claims folder indicates 
that the most recent records from Dr. Brennan were received 
in 1999 in conjunction with a previous claim.  However, VA 
treatment records from 2004 note that the veteran continues 
to receive treatment from Dr. Brennan and that VA physicians 
were in contact with Dr. Brennan in order to coordinate their 
treatment of his back pain with radiation to his legs.  
Again, there is no indication that VA has contacted Dr. 
Brennan to obtain any records.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  This includes 
assisting the veteran in obtaining private medical records 
when they have been identified by the veteran and he has 
provided proper authorization.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The veteran has identified private medical records that are 
relevant to his claim and has provided authorization to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. Farid and 
Dr. Brennan at the addresses provided 
in the May 2005 VA Forms 21-4142, 
Authorization and Consent to Release 
Information to the Department of 
Veterans Affairs, and request that they 
provide copies of all records 
pertaining to the treatment of the 
veteran's service connected 
disabilities.  If the RO is 
unsuccessful in obtaining these 
records, the veteran should be notified 
in order to afford him an opportunity 
to obtain them.  All attempts to obtain 
these records should be documented in 
the claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




